United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-3185
                                   ___________

Erica Stewart,                          *
                                        *
            Appellant,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Arkansas.
ConAgra Foods, Inc.,                    *
                                        * [UNPUBLISHED]
            Appellee.                   *
                                   ___________

                             Submitted: October 19, 2007
                                Filed: October 24, 2007
                                 ___________

Before MURPHY, SMITH, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

       Erica Stewart appeals the district court’s1 adverse grant of summary judgment
in her employment discrimination action against her former employer, ConAgra
Foods, Inc. Having carefully reviewed the record and considered Stewart’s
arguments, we find no basis for reversal. See Jacob-Mua v. Veneman, 289 F.3d 517,
520 (8th Cir. 2002) (de novo standard of review). Accordingly, we affirm. See 8th
Cir. R. 47B.



      1
       The Honorable J. Leon Holmes, Chief Judge, United States District Court for
the Eastern District of Arkansas.